350 So.2d 10 (1977)
Lorenzo J. LEEKS, Palm Beach Chemical Company and Ohio Casualty Insurance Company, Appellants,
v.
Donna Lynn DOLLING, Joined by Her Husband, Sam L. Dolling, Appellees.
No. 76-2253.
District Court of Appeal of Florida, Fourth District.
July 26, 1977.
Rehearing Denied October 6, 1977.
*11 Marjorie D. Gadarian of Jones, Paine & Foster, West Palm Beach, for appellants.
Hubert R. Lindsey of Farish & Farish, West Palm Beach, for appellees.
DOWNEY, Judge.
The last record activity in this case in the trial court took place thirteen months prior to appellants' motion to dismiss for lack of prosecution pursuant to Fla.R.Civ.P. Rule 1.420(e). The defense to said motion was that the parties had been involved in settlement negotiations during the interim, which negotiations progressed to the point of actually reaching an apparent settlement. But obviously the negotiations never reached fruition.
The trial court denied the motion to dismiss because of the settlement negotiations.
This court held in Laug v. Murphy, 205 So.2d 695 (Fla. 4th DCA 1968), that settlement negotiations are not sufficient to toll the running of the time period contained in Rule 1.420(e). The Third District Court of Appeal ruled similarly in Steisel v. Birnholz, 313 So.2d 125 (Fla. 3d DCA 1975).
Accordingly, we are compelled to reverse the order of the trial court and remand the cause with directions to dismiss the cause under Rule 1.420(e).
REVERSED AND REMANDED, with directions.
MAGER, C.J., and DAUKSCH, J., concur.